ANSTEAD, Judge,
dissenting:
I cannot concur in the result reached by the majority. This was an action for a broker’s commission in which the broker lost. The written listing agreement provided that it could not be revoked for a period of nine months and further that it would continue thereafter until notice of termination was given in writing. The trial court instructed the jury, erroneously I believe, that such a listing agreement could “expire upon the lapse of a reasonable period of time.” In my opinion this constitutes an incorrect statement of the law applicable to the facts of this case. See Reinke v. West, *161303 S.W.2d 419 (Tex.Civ.App.1957). It is true that the appellees had other valid defenses to the broker’s claim that were supported by the evidence. However, I cannot help but conclude that the jury may well have found against the appellant on the basis of this erroneous instruction alone, which was specifically referred to by the court as the first defense of the appellees.